Citation Nr: 1455169	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypertension with renal insufficiency and microalbuminuria.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1971 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in St. Petersburg, Florida.  

In the substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in November 2014, but failed to report without explanation.  Therefore, the Board finds that the hearing request has been withdrawn.  

This case was previously before the Board, most recently in February 2014, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to an increased rating for diabetes mellitus, to include resultant loss of use of the hands and feet, has been raised by the Veteran in a March 2014 statement.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue and it is referred to the AOJ for appropriate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that the Veteran has not been provided VA examinations to specifically evaluate the current level of severity of hypertension or renal insufficiency with microalbuminuria.  The Veteran was provided a VA general medical examination in November 2006 and a VA genitourinary examination in April 2007.  The Board cannot determine the current level of severity of either hypertension or renal insufficiency with microalbuminuria based on the medical evidence currently of record.  

Therefore, the Veteran should be schedule for a VA examination to determine the current level of severity of all impairment resulting from hypertension and renal insufficiency with microalbuminuria.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from hypertension and renal insufficiency with microalbuminuria.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

